                   Case 21-50317-JTD            Doc 53       Filed 07/02/21         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                           Chapter 11

    CARBONLITE HOLDINGS LLC, et al., 1                               Case No. 21-10527 (JTD)

                   Debtors.                                          Jointly Administered
    BAHRAM NOUR-OMID, an individual, and
    LEARNICON LLC, a Delaware limited liability
    company,

                   Plaintiffs,
             v.                                                      Adv. No. 21-50317 (JTD)

    CARBONLITE HOLDINGS LLC, a Delaware
    limited liability company, LF INVESTMENT
    HOLDINGS, LLC, a Delaware limited liability                      Related Adv. D.I. Nos.: 1, 5, 6, 7, 10,
    company, LEON FARAHNIK, an individual, KIM                       11, 12, 13, 22, 24, 30, 34 & 35
    JEFFERY, an individual, FARAMARZ
    YOUSEFZADEH, an individual, ORION
    ENERGY CREDIT OPPORTUNITIES FUND II,
    L.P., a Delaware limited partnership, ORION
    ENERGY CREDIT OPPORTUNITIES FUND II
    PV, L.P., a Delaware limited partnership, ORION
    ENERGY CREDIT OPPORTUNITIES FUND II
    GPFA, L.P., a Delaware limited partnership,
    FORCE TEN PARTNERS, LLC, a Delaware
    limited liability company, BRIAN WEISS, an
    individual, and DOES 1 through 50, inclusive,

                   Defendants.

                     JOINDER OF FORCE TEN PARTNERS, LLC AND
                   BRIAN WEISS TO THE SUPPLEMENTAL MOTIONS
              FILED BY CO-DEFENDANTS TO DISMISS THE FIRST AMENDED
              COMPLAINT OR, ALTERNATIVELY, TO STAY THIS LITIGATION



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957) (the “Debtor”); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC
(8957); CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite PinnPack, LLC (8957);
CarbonLite Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC
(8957); PinnPack P, LLC (8322); and PinnPack Packaging, LLC (9948). The address of the Debtors’ corporate
headquarters is 10250 Constellation Blvd., Los Angeles, CA 90067.



LEGAL\53152434\1
                   Case 21-50317-JTD      Doc 53      Filed 07/02/21    Page 2 of 3




                   Defendants Force Ten Partners, LLC (“Force Ten”) and Brian Weiss (the Chief

Restructuring Officer (the “CRO”) and collectively with Force Ten, the “Force Ten Defendants”)

hereby file this joinder to: (a) the Supplemental Motion of Debtor Carbonlite Holdings LLC to

Dismiss Complaint, or alternatively, to stay this Litigation as to all Parties [Adv. D.I. 30] (the

“Debtors’ Supplemental Motion to Dismiss”) and (b) the Supplemental Motion of Director

Defendants Kim Jeffery and Faramarz Yousefzadeh to Dismiss Complaint or, Alternatively, to

Stay This Litigation as to All Parties [Adv. D.I. 34, 35] (the “Director Defendants’ Supplemental

Motion to Dismiss” and, collectively, with the Debtors’ Supplemental Motion to Dismiss, the

“Supplemental Motions to Dismiss”). The Force 10 Defendants hereby incorporate the arguments

contained in their original Joinder to the Motions to Dismiss the Complaint filed by the Other

Defendants and/or Alternatively, to Stay this Litigation as to All Parties [Adv. D.I. 22] (the “Force

10 Defendants’ Original Joinder”).

                   There are no new allegations or claims against the Force Ten Defendants in

Plaintiffs’ First Amended Complaint and, thus, it remains defective in all respects. Even if all

of the allegations contained in the First Amended Complaint are assumed to be true, they have

no basis in fact or law. The Plaintiffs have no contractual privity or any fiduciary relationship

with the Force Ten Defendants upon which to base any cause of action. And Plaintiffs have

failed to plead any causal relationship between the allegations that they advance against the

Force Ten Defendants in this First Amended Complaint and the damages that they allege.

Finally, the Debtors’ sales process is now complete and it is now clear that the Debtors’ Tranche

A obligations will not be repaid in full and, in fact, the DIP loan will not even be repaid in

full; accordingly, Plaintiffs can prove no damages.




                                                 2
LEGAL\53152434\1
                   Case 21-50317-JTD       Doc 53     Filed 07/02/21   Page 3 of 3




                   For all of the foregoing reasons set forth in the Force 10 Defendants’ Original

Joinder and the Supplemental Motions to Dismiss filed by the other defendants, the First Amended

Complaint should be dismissed on all counts as to all Defendants or, in the alternative, stayed as

to all parties pending the outcome of the Debtors’ ongoing sales process.

Dated: July 2, 2021                                    COZEN O’CONNOR

                                                       /s/ Thomas J. Francella, Jr.
                                                       Thomas J. Francella, Jr. (DE #3835)
                                                       1201 N. Market Street, Suite 1001
                                                       Wilmington, DE 19801
                                                       Telephone: (302) 295-2000
                                                       Facsimile: (302) 295-2013
                                                       Email: tfrancella@cozen.com

                                                       Attorneys for Force Ten Partners, LLC and
                                                       Brian Weiss




                                                  3
LEGAL\53152434\1
